Case 21-03000-sgj Doc 48-8 Filed 01/25/21   Entered 01/25/21 18:52:30   Page 1 of 5




                           EXHIBIT IIIII
                            Case 21-03000-sgj Doc 48-8 Filed 01/25/21                     Entered 01/25/21 18:52:30                   Page 2 of 5




From:                 HCMLP.DataIntegrity@hcmlp.com
Sent:                 Friday, August 28, 2020 9:06 AM
To:                   FundAccounting@HCMLP.com; I-Investments@hcmlp.com; Compliance@hcmlp.com; R-Operations@hcmlp.com; I-Operations@hcmlp.com; DataTeam@hcmlp.com;
                      HCovitz@hcmlp.com; SettlementArchive@hcmlp.com; pjaiswal@siepe.com; James Romey; Jack Donohue; Bradley Sharp; Fred Caruso
Subject:              HCMLP - Previous Day Trades




Previous Day Trades

TradeType   Fund          Portfolio             CTPY       SideCode          Instrument       TradeDate     InstType     Commitment      Price   ExcValue     IssuerAnalyst   LastPrice LastPriceSource




M                                                          Sell       AVYA                     08/27/20   Common Stock      -13,150.00   15.07   198,149.46




                                                                                      1
                     Case 21-03000-sgj Doc 48-8 Filed 01/25/21      Entered 01/25/21 18:52:30               Page 3 of 5




TradeType   Fund   Portfolio       CTPY    SideCode    Instrument       TradeDate   InstType   Commitment     Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                2
                     Case 21-03000-sgj Doc 48-8 Filed 01/25/21      Entered 01/25/21 18:52:30               Page 4 of 5




TradeType   Fund   Portfolio       CTPY    SideCode    Instrument       TradeDate   InstType   Commitment     Price   ExcValue   IssuerAnalyst   LastPrice LastPriceSource




                                                                3
                                                         Case 21-03000-sgj Doc 48-8 Filed 01/25/21                                                      Entered 01/25/21 18:52:30                                    Page 5 of 5




 TradeType               Fund                         Portfolio                         CTPY              SideCode                   Instrument                   TradeDate         InstType          Commitment         Price     ExcValue      IssuerAnalyst      LastPrice LastPriceSource




                                                                                                                                                                                                                                                                                     To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
                                                                                                                                                                                                                                                                                     Siepe ™




                                                                                                                                                                                                                                                              Powered by




DISCLAIMER- This email is intended for the recipient(s) only and should not be copied or reproduced without explicit permission. The material provided herein is for informational purposes only and does not constitute an offer or commitment, a solicitation of an offer, or any advice or
recommendation, to enter into or conclude any transaction. It may contain confidential, proprietary or legally privileged information. If you receive this message in error, please immediately delete it.




                                                                                                                                                  4
